Citation Nr: 0419956	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to increased rating for postoperative residuals 
of a dislocated left shoulder, currently rated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1989 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that continued a rating of 
20 percent disabling for postoperative residuals of a 
dislocated left shoulder.


FINDINGS OF FACT

1.  Appellant is right handed.

2.  Appellant has a service-connected disability for 
postoperative dislocated left shoulder, currently rated as 20 
percent disabling.  During the pendancy of this appeal 
appellant was granted service connection for the secondary 
condition of left side thoracic outlet syndrome, which was 
rated as 10 percent disabling.

3.  Appellant's postoperative dislocated left shoulder 
disability is currently manifested by frequent subluxations 
and by radiculopathic pain and weakness that extend down to 
the left hand.  Appellant's symptoms do not include fibrous 
union or nonunion of the humerus, or limitation of arm motion 
to 25 degrees from his side.


CONCLUSION OF LAW

Schedular criteria for an increased rating in excess of 20 
percent for postoperative residuals of a dislocated left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In the instant case, the claim had been filed, and 
initial adjudication had taken place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor 
was it possible.  The Pelegrini decision did not contain a 
remedy under such facts, and there appears to be no efficient 
remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision here under appeal was made prior 
to enactment of the VCAA, but the appeal was pending before 
the Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant's request for increased rating 
was received in January 1999.  The original rating decision 
of January 2000, the subsequent rating decision of December 
2001, the Statement of the Case (SOC) in February 2002, the 
third rating decision of April 2002, and the second Statement 
of the Case in October 2002 all discussed the evidence on 
file that had been considered in formulation of the decision.  
RO also sent appellant VCAA duty-to-assist letters in March 
2001 and December 2002 that discussed the evidence generally 
required to support a claim for increased rating.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to establish 
entitlement for an increased rating.  Appellant's service 
representative has argued in its Written Brief Presentation 
that the case should be remanded to RO for additional 
notification as a due process issue.  The Board disagrees.  
This case is a claim for increased rating, in which the sole 
issue is the current severity of appellant's symptoms; unlike 
claims for service connection, there is comparatively little 
evidence required from the claimant.  The only evidence that 
a claimant can provide in these cases is medical and lay 
evidence of the manifestations of his disability, and 
appellant has demonstrated by submitting such evidence that 
he is aware of the nature of the evidence required.  The 
Board accordingly believes that remanding the case back to RO 
for additional notification would simply delay final 
adjudication and would thus not benefit appellant.  Remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical 
records, VA medical records, and treatment records from his 
private physician.  Appellant was afforded several VA medical 
examinations to determine the severity of his service 
connected disability and to determine the degree to which 
other pathologies (notably neck and lower back) are related 
to his service connected shoulder disability.  Appellant 
requested a hearing before the Board, and a hearing was duly 
scheduled, but appellant informed the Board in writing that 
he would not attend the scheduled hearing and he did not 
request that the hearing be rescheduled.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Appellant's service representative has argued in its Written 
Brief Presentation that the most recent VA medical 
examination, conducted in May 2002, is too old to serve as 
the basis for adjudicating a claim for increased rating, and 
that the case should be remanded for a new VA medical 
examination.  

The Board disagrees with the service representative's 
contention that the medical evidence is too old.  An 
examination that was adequate for determination of the claim 
by the Agency of Original Jurisdiction (AOJ) will ordinarily 
be adequate for the Board's determination; i.e., passage of 
time in appellate review does not render an examination too 
old, if the AOJ's decision was based on a reasonably 
contemporaneous examination.  VAOPGCPREC 11-95 (April 7, 
1995).  In this case, the original rating decision that 
continued the current disability rating was issued in January 
2000 and relied on a VA medical examination of August 1999.  
The second rating decision that continued the current 
disability rating was issued in December 2001 and relied on a 
VA medical examination of October 2000.  The third rating 
decision that continued the current disability rating was 
issued subsequent to a VA medical examination in May 2002.  
The Board finds that the AOJ's decisions were based upon 
reasonably contemporaneous medical evidence, and that the 
medical evidence is accordingly adequate for the adjudication 
of this appeal.  Further, there is no evidence of an increase 
in severity of this disorder which would warrant further 
examination.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical records are on file.  These 
records show that appellant is right-hand dominant.  
Appellant injured his left shoulder while rappelling in 
Panama.  The injury was not immediately treated, and 
appellant had repeated subluxations thereafter.  Appellant 
underwent a left shoulder capsulorrhaphy in October 1991 and 
another in October 1992.  His separation physical examination 
in December 1992 records the presence of surgical scars on 
both shoulders.

Appellant submitted a claim for service connection in March 
1993.  Service connection was granted for residuals of 
dislocated left shoulder, noncompensable, by a rating 
decision in October 1993.  Appellant submitted a timely 
appeal, and a rating decision of October 1994 increased the 
initial rating to 20 percent.   Appellant submitted a letter 
to RO in November 1994 stating that he did not intend to 
appeal the 20 percent rating at that time.

Appellant submitted the instant claim for increased 
disability in excess of 20 percent in January 1999.  
Appellant stated that he now undergoes almost constant pain 
and limitation of motion.  Appellant stated that the pain 
makes it difficult for him to sleep.  Appellant stated that 
he increasingly has sharp pain and numbness that shoots down 
the arm to his hand, causing loss of grip.  Appellant 
attempts to compensate by reducing physical activity that 
could cause dislocation, especially lifting.

Appellant had a VA magnetic resonance imaging evaluation 
(MRI) in January 1999.  The physician who ordered the MRI 
noted symptoms of chronic left shoulder pain and recurrent 
dislocations.  The radiologist's report stated that the MRI 
disclosed no evidence of fracture or dislocation.  Tendons 
appeared normal.  The overall impression was that the MRI of 
the left shoulder was unremarkable.

Appellant had a VA electromyography evaluation (EMG) in 
February 1999.  The physical therapist noted symptoms of 
numbness radiating from the shoulder to the hand, decreased 
ability to use the hand to work overhead, and severe pain at 
night.  Appellant stated that the pain was aggravated by 
lifting weight and by lying on the left side.  X-ray of the 
shoulder showed no osseous lesion.  Range of motion was 
limited in shoulder flexion, external rotation, and 
abduction.  Muscle test of the left upper extremity showed 
shoulder strength of 4/5.  Nerve conduction study of the left 
upper extremity was found to be normal for distal latency, 
nerve conduction velocity (NCV), evoked amplitude, and f-
waves.  NCV showed no signs of peripheral involvement of the 
nerves of the left arm.  On EMG, appellant was found to have 
normal insertional activity, quiescence at rest, and ability 
to control all muscles of the left arm.  Appellant showed 
decreased ability to fill the interference pattern, probably 
due to the onset of pain.  The impression at the time was 
that EMG/NCV revealed no active whole evidence for thoracic 
outlet involvement of the nerves to the left arm.

Appellant underwent a VA X-ray in June 1999, in which the 
bones, joints, and soft tissues appeared normal.

Appellant underwent a VA joints examination in August 1999.  
Appellant complained of instability of the left shoulder and 
inability to lift anything due to shoulder pain and weakness.  
Appellant described radicular pain that shoots down into the 
left upper extremity.  Appellant stated that he was currently 
unemployable due to his shoulder condition.  On examination, 
there was no evidence of gross swelling or induration, and no 
obvious muscle atrophy compared to the right shoulder.  
Appellant was able to actively abduct to only 90 degrees, and 
was able to maintain that against gravity but not against 
external force.  Appellant allowed approximately 30 degrees 
of both extension and flexion, with no external rotation due 
to instability.  Left hand grip was satisfactory compared to 
the right.  The shoulder was not tender, and there was no 
crepitation on passive motion.  The examiner noted that an 
MRI conducted in June 1999 had been unremarkable of the left 
brachial plexus, and left shoulder X-ray was normal.  The 
examiner's impression was postoperative instability of the 
left shoulder. 
  
Appellant underwent a VA orthopedic examination in December 
1999.  The examiner noted appellant's medical history of 
prior surgeries and subsequent persistent dislocations.  
Appellant complained of intermittent paresthesias that extend 
from the shoulder to the hand, noticeable with overhead 
lifting.  Examination of the left shoulder revealed a well-
healed surgical scar.  Range of motion on forward flexion and 
abduction was about 160 degrees, while external rotation was 
limited to about 35 degrees.  X-rays showed that the shoulder 
rests in normal position; the glenohumoral joint appeared to 
be normal, and there were no changes involving the 
acromioclavicular (AC) joint.  Distance between the acromion 
and humeral head appeared to be normal.  The examiner 
observed that appellant appeared to be neurologically intact, 
but recommended an MRI and an EMG nerve conduction study for 
the sake of completeness.  

A letter is on file from Dr. M.J.S., a private physician, 
dated March 2000.  Dr. M.J.S. stated that she had known 
appellant since August 1996 and that appellant continued to 
suffer from left shoulder dysfunction.  Dr. M.J.S. stated 
that shoulder injuries cannot always be corrected, especially 
when of as violent a nature as that suffered by appellant.

VA vascular clinic notes from April 2000 show appellant 
presented with a diagnosis of thoracic outlet syndrome, 
secondary to his left shoulder condition.  Appellant 
complained of increasing problems with overhead work and left 
hand numbness.  Appellant stated that his left hand becomes 
fatigued if he works overhead for longer than a couple of 
minutes.  Appellant has continuous numbness and tingling in 
the left hand.  Since previous EMG and MRI were 
nondiagnostic, the examiner directed that appellant undergo 
an angiogram of the subclavian artery.

Appellant underwent a series of VA arteriograms in April 2000 
(left subclavian, left brachial, left radial, and left ulnar 
arteriograms).  The impression was compression of the left 
subclavian artery between the left clavicle and the left 
third rib, done in hyperabduction with contraction of the 
muscles of the left shoulder.  There was minimal extrinsic 
compression of the left axillary artery by the left humeral 
head in hyperextension views.  The left brachial, left ulnar, 
and left radial arteries were normal. 

Appellant underwent a VA joints examination in October 2000 
in regard to several concurrent pathologies (cervical spine 
and neck, as well as left shoulder).  The examiner reviewed 
the C-file prior to the examination.  Appellant complained 
that he continued to have dislocations of the left shoulder 
popping in and out of joint.  Appellant also complained of 
constant pain in the anterior shoulder area, and of limited 
range of motion both forward flexion and abduction.  
Appellant also complained of numbness in the fingers and 
weakened grip.  On examination, appellant had forward flexion 
to 120 degrees, abduction to 90 degrees, external rotation to 
approximately 20 degrees, and internal rotation to 
approximately 30 degrees.  Appellant's left hand grip was 
only 50 percent of that of his right (dominant) hand.  An X-
ray examination of both shoulders was negative.
 
An EMG evaluation is on file from Dr. T.A.W., a private 
physician, from January or February 2001 (date is obscured in 
the file copy; report was received by RO in February 2001).  
Dr. T.A.W. stated that appellant does not have neurogenic 
thoracic outlet by this study, but she recommended continued 
workup/treatment for vascular thoracic outlet syndrome.

Appellant submitted a clarification to his Notice of 
Disagreement (NOD) in January 2002 in which he asserted that 
his left shoulder condition has caused nerve damage, 
decreased pulse due to thoracic outline syndrome, loss of 
sensation in the fingers of his left hand, limited range of 
motion, and 50 percent decrease in strength.

Appellant underwent a VA medical examination in May 2002.  
Appellant complained that his left shoulder now dislocates 
daily, almost every time that he raises his arm over his 
head.  Appellant's condition has been compounded by radicular 
pain into the left arm, and by weakness and numbness in the 
left hand.  Appellant also complained of stiffness, aching, 
and restricted motion of the neck.  On examination, appellant 
was found to allow no active or passive motion of the left 
shoulder when compared to the right.  Appellant kept his arm 
close to his side with the hand dangling straight.  Appellant 
allowed 10 degrees of flexion, 20 degrees of extension, and 
30 degrees of left and right rotation; his motion was 
somewhat guarded due to pain.  Appellant allowed a little 
flexion of the left elbow.  Appellant has a satisfactory grip 
with the left hand, although weaker than his right (dominant) 
hand.  The examiner expressed the opinion that appellant's 
thoracic outlet syndrome is the result of his left shoulder 
injury.

Based upon the findings of the VA medical examiner, RO 
increased appellant's rating for degenerative changes of the 
cervical spine to 30 percent, and granted service connection 
for left side thoracic outlet syndrome as a secondary 
condition to the postoperative dislocated left shoulder.  The 
left side thoracic outlet syndrome was rated as 10 percent 
disabling.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a (2003).  The most appropriate diagnostic code 
is "recurrent dislocation of humerus at the scapulohumeral 
joint" (Diagnostic Code 5202), since this exactly describes 
appellant's symptoms, but appellant's 20 percent disability 
is the highest rating available under this code unless there 
is medical evidence of fibrous union or nonunion.  Another 
potential diagnostic code is "dislocation of clavicle or 
scapula (Diagnostic Code 5203), but again there is no rating 
higher than 20 percent for this disability.  Another 
potential diagnostic code is "limitation of motion of arm" 
(Diagnostic Code 5201), but rating higher than 20 percent 
requires evidence that the arm is limited to 25 degrees from 
the side.  Here he has given a history of reaching over his 
head, albeit with weakness in the extremity.  Rating under 
Diagnostic Code 5200 ("ankylosis of scapulohumeral 
articulation") is not appropriate because there is no 
evidence that appellant's shoulder is ankylosed.

The diagnostic codes cited above (Diagnostic Codes 5200 
through 5203) base the percentage of disability on limitation 
of motion.  When rating a disability on the basis of 
limitation of range of motion, VA must separately consider 
functional loss due to pain and weakness.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  At this point the Board notes that RO 
has granted service connection for the secondary condition of 
thoracic outlet syndrome.  The EMG study conducted by Dr. 
T.A.W. states that appellant's thoracic outlet syndrome is 
vascular rather than neurogenic; however, the condition is 
rated by analogy of the symptoms with the neurological 
disorders under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2003).  Diagnostic Code 8515 ("paralysis of the median 
nerve") includes in its rating criteria pain and weakness on 
use.  Appellant is therefore now being separately compensated 
for the very pain and weakness that he cited in his 
correspondence to VA, and the Board finds that granting any 
additional disability due to pain and weakness to the primary 
disability would constitute pyramiding.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization.  Appellant 
told the VA medical examiner in August 1999 that he is not 
employable due to this disability, but there is no medical or 
lay evidence that corroborates unemployability, and in fact 
appellant did not repeat that assertion in two subsequent VA 
medical examinations (October 2000 and May 2002).  Absent 
evidence of marked interference with employability, the 
rating schedule is presumed to provide adequate compensation, 
and extraschedular rating is not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Disability rating in excess of 20 percent for postoperative 
residuals of left shoulder dislocation is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



